Citation Nr: 0728023	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  04-43 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to service connection for disability of the 
feet and ankles.

3.  Entitlement to service connection for spinal stenosis.

4.  Entitlement to service connection for a bilateral hip 
disability, characterized as avascular necrosis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to January 
1973, and was subsequently a member of the Army National 
Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of March 2004 and 
August 2004 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Decatur, Georgia.  The veteran's 
claims file was subsequently transferred to the RO in 
Atlanta, Georgia.

The matter of a total disability rating based on individual 
unemployability (TDIU) has been raised.   The Board notes 
further, that the veteran appears to have raised the issue of 
service connection for a respiratory disorder as due to 
inservice exposure to asbestos.  The Board refers these 
matters to the RO for appropriate action. 

The issue of spinal stenosis addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The veteran's COPD is not attributable to service.  

2.  There is no medical evidence of record of a current 
disability of the feet and ankles.

3.  The veteran's bilateral hip disability, identified as 
avascular necrosis, is not attributable to service or to a 
service-connected disability.

CONCLUSIONS OF LAW

1.  COPD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.304 (2006).

2.  Any current disability of the feet and ankles was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.304 (2006).

3.  The veteran's bilateral hip disability, characterized as 
avascular necrosis, was not incurred in or aggravated by 
active service nor is it due to, the result of, or aggravated 
by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.310 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126 (West 2002 and Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) 
(2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

In the present case, the issues on appeal arise from claim 
for service connection for COPD, a disability of the feet and 
ankles, and a bilateral hip disability.  The Board notes that 
the veteran's claim for COPD, and a disability of the feet 
and ankles, was received in February 2003.  In September 
2003, prior to its adjudication of this claim, the RO 
provided notice to the claimant regarding the VA's duty to 
notify and to assist.  Similar notice was provided for the 
veteran's bilateral hip disability claim, prior to initial 
adjudication, in April 2004.  For each claim, the RO notified 
the claimant of information and evidence necessary to 
substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
claimant was expected to provide.  The veteran was also 
advised to notify VA of any information or evidence he wished 
VA to retrieve for him.  Thus, the Board finds that the 
content and timing of the September 2003 and April 2004 
notices comport with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

Additionally, the claimant's service medical records and 
pertinent post-service medical records have been obtained, to 
the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  
 
Additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that it would not be prejudicial to the veteran to 
render a decision at this time.  


II.  Applicable Law

A.  Direct Service Connection

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
certain chronic diseases may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  


B.  Secondary Service Connection

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a).   With 
regard to the matter of establishing service connection for a 
disability on a secondary basis, the Court has held that 
there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a non-service-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 
7, 2006).  Although the RO did not consider this amendment, 
the veteran will not be prejudiced by the Board's 
consideration of this amendment in the first instance because 
it is codification of interpretation of existing law as set 
forth by the Court in Allen, supra.


C.  Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  The Board must assess the 
credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  When the positive and 
negative evidence as to a claim is in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the claimant prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.


III.  Chronic Obstructive Pulmonary Disease (COPD)

The veteran submitted a claim for service connection for COPD 
in February 2003.  According to the veteran, "I never 
smoked, but was always around smoking.  I have COPD due to 
second hand smoke."  His claim was denied in a March 2004 
rating decision, and that decision was affirmed in a December 
2004 statement of the case.  At an April 2007 Board hearing, 
the veteran testified that he was never a regular smoker and 
that he had only occasionally tried a cigarette.  

The veteran's service medical records are silent as to a 
diagnosis of COPD.  Although his pre-induction examination of 
April 1969 shows that the veteran had asthma prior to 
entering the military, the veteran has not claimed that his 
preexisting asthma condition was aggravated as a result of 
his active duty, and in fact, he specifically indicated in 
his notice of disagreement that his disagreement was with the 
denial of COPD due to exposure to second-hand smoke in 
service although the RO appeared to deny service connection 
for asthma as well.  See March 2004 rating decision.  It is 
noted that the veteran reported with complaints of 
hyperventilation on May 18, 1969; his chest was "absolutely 
clear."  On December 29, 1972, the veteran reported for 
chest congestion due to "slight trouble breathing at 
night."  The examiner noted that the veteran had a "history 
of asthma."

COPD was not noted on the veteran's January 1973 separation 
examination.  The examiner indicated that his lungs and chest 
were "Normal."  Similarly, COPD was not diagnosed on a 
January 1995 over 40 physical training program examination.  
Lungs and chest examination was reported to be normal.  On 
the associated Report of Medical History dated in January 
1995, the veteran reported that he had a history of asthma 
and shortness of breath.

Clinical records show a diagnosis of COPD in May 2001 while 
under treatment at Southern Pulmonary Care.  The Board notes 
that this diagnosis was proffered more than 28 years 
following the veteran's period of active service.  The 
diagnosis of COPD was confirmed on several occasions by a 
number of health care providers.  However, a medical opinion 
linking the veteran's current diagnosis of COPD to his period 
of active service was not provided by any of the myriad of 
physicians and examiners who have aided in the veteran's 
treatment.  In fact, one opinion provided an alternate 
possibility.  A December 2002 medical report from Fayette 
Community Hospital stated, "The patient does not smoke, but 
he was exposed to cigarette smoking in the past at his 
workplace."  

A March 2004 letter from Dr. A.W.C., M.D., stated that the 
veteran had been a patient since 1998 for severe COPD due to 
second-hand smoking.  He stated that this condition began 
"several years ago," and that it would not improve.  
However, the physician did not make any etiological link 
between the veteran's COPD and his period of active service.  

Although the veteran asserts that "I have COPD due to second 
hand smoke," and that he developed COPD during active 
military service, the veteran is not competent to make this 
medical assessment.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992). The veteran can attest to factual matters of 
which he had first-hand knowledge, e.g., experiencing pain in 
service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
causation are not competent.  See Espiritu.
 
Further, the Board notes that the first diagnosis of COPD 
within the veteran's record occurred many years after his 
discharge from active duty.  A significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim, which weighs against the claim.  See Maxson v. Gober, 
230 F. 3d 1330 (Fed. Cir. 2000) (In determining whether a 
pre-existing condition was aggravated by military service, 
evidence of a prolonged period without medical complaint can 
be considered, along with other factors concerning the 
veteran's health and medical treatment during and after 
military service).

In sum, there is no record that the veteran acquired COPD 
during his active military service.  Further, there is no 
evidence in the record to suggest an etiological nexus 
between the veteran's current diagnosis of COPD and his 
active service.  Although the veteran asserts that such a 
relationship exists, he is not capable of making such a 
conclusion as per Espiritu, therefore his contentions are not 
probative.  Finally, the Board notes again that a significant 
amount of time has lapsed between his period of active 
service and his initial diagnosis of COPD.  The earliest 
diagnosis within the veteran's record is many years following 
his active service.  Therefore, because a link between the 
veteran's current condition and his active service has not 
been established, service connection for COPD is not 
warranted at this time.

IV.  Disability of the Feet and Ankles

The veteran's claim for service connection for disability of 
the feet and ankles was received in February 2003.  His claim 
was denied via a March 2004 rating decision, subsequently 
upheld in a December 2004 statement of the case and a March 
2005 supplemental statement of the case, due to lack of 
evidence of a current disability.

As noted above, a claim of service connection for a 
disability must be accompanied by medical evidence 
establishing that the claimant currently has a claimed 
disability.  Absent proof of a present disability, there can 
be no valid claim.  See, e.g., Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998) (38 U.S.C. § 1110 requires current 
symptomatology at the time the claim is filed in order for a 
veteran to be entitled to compensation); Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. § 1131 requires the 
existence of a present disability for VA compensation 
purposes).

The Board also notes that disability compensation derives 
from two statutes, sections 1110 and 1131 of title 38, United 
States Code.  Both provide for compensation, beginning with 
the following words; "For disability resulting from personal 
injury suffered or disease contracted in line of duty..."  
Thus, in order for a veteran to qualify for compensation 
under those statutes, the veteran must prove the existence of 
disability and that a disability has resulted from a disease 
or injury that occurred in the line of duty.  See Sanchez- 
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). Stated 
differently, a claim fails if there is an absence of 
disability or an absence of disease or injury.

The Court has stated in Clyburn v West, 12 Vet. App. 296, 301 
(1999), that continued complaints of pain after service do 
not suffice to establish a medical nexus, where the issue at 
hand is of etiology, and requires medical opinion evidence.  
Pain cannot be compensable in the absence of proof of an in-
service disease or injury to which the current pain can be 
connected by medical evidence.  See Sanchez-Benitez, supra.  
Such a "pain alone" claim must fail when there is no 
sufficient factual showing that the pain derives from an in-
service disease or injury. Id.

The veteran was treated for foot and ankle pain several times 
during service, most notably for bilateral heel and ankle 
pain between May and June 1969, and right foot swelling 
between March and June 1972.  The diagnoses included left 
retrocalcaneal bursitis, possible stress fracture, and 
possible mild Morton's neuroma.  X-rays taken in June 1969 
were negative although earlier x-rays from March 1969 showed 
a possible stress fracture of the right calcaneus.  The 
veteran's January 1995 over 40 physical training program 
examination shows normal lower extremities and the veteran on 
the associated Report of Medical History specifically denied 
foot trouble and bone, joint or other deformity.  Further, to 
date, the veteran has not submitted any medical evidence 
demonstrating post-service treatment for a foot or ankle 
condition.  Moreover, the record does not contain a medical 
opinion linking any current foot or ankle pain to his period 
of active service.

The veteran's October 2003 claim asserted that his ankles 
have been hurting every since his military service.  However, 
as noted above, pain alone is not enough to establish a 
medical nexus.  Because a chronic disability during service, 
or after service, has not been demonstrated, and because the 
veteran has not presented any evidence to demonstrate the 
existence of diagnosis of a current disability of the feet 
and/or ankles, service connection is not warranted at this 
time.


V.  Bilateral Hip Disability, identified as Avascular 
Necrosis

The veteran filed an informal claim for service connection in 
April 2004 for a bilateral hip condition secondary to steroid 
medication for COPD.  The RO issued a denial via an August 
2004 rating decision due to lack of an in-service disability 
and lack of a medical nexus opinion.  That decision was 
affirmed by a December 2004 statement of the case and a March 
2005 supplemental statement of the case.

The veteran's April 1969 pre-induction examination did not 
demonstrate a hip disability, and the January 1973 separation 
examination was negative as well.  The veteran's service 
medical records as silent for any complaints, treatment, or 
diagnosis of a bilateral hip disability.

A VA outpatient report from January 2004 stated, "Patient 
had hip pain and Xray revealed right subcapital fracture."  
However, the examiner stated that this fracture was the 
result of a fall.

The veteran's record does not include evidence of a bilateral 
hip disability during service, nor does it demonstrate a 
chronic hip condition from the veteran's separation onward.  
Further, the record does not contain any medical opinion 
linking a current bilateral hip condition directly to his 
period of active service.  Therefore, direct service 
connection is not warranted at this time.

The veteran's September 2004 notice of disagreement noted a 
diagnosis of avascular necrosis, and stated, "The doctor 
indicated in his report and to me that my COPD and AVN 
conditions are related to the steroids."  However, even if 
the veteran is able to demonstrate that his COPD medication 
resulted in avascular necrosis, secondary service connection 
may only be granted for a disability that is proximately due 
to, or the result of, a service-connected disease or injury.  
38 C.F.R. § 3.310(a).   Therefore, because the veteran is not 
service connected for COPD, secondary service connection is 
not warranted at this time.


ORDER


Entitlement to service connection for COPD is denied.

Entitlement to service connection for disability of the feet 
and ankles is denied.

Entitlement to service connection for a bilateral hip 
disability, characterized as avascular necrosis, is denied.


REMAND


The Board finds that prior to the adjudication of the issues 
on appeal, additional development is needed.  

The veteran's informal claim for spinal stenosis was 
submitted in February 2003.  However, the record does not 
show that a VCAA notice letter was ever issued regarding this 
issue.  As noted above, regulations enacted under the 
Veterans Claims Assistance Act of 2000 (VCAA) require VA to 
notify claimants and their representatives of any information 
that is necessary to substantiate a claim for benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126 
(West 2002 and Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159(b), 3.326(a) (2006).  

The Court has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

The veteran's claim for service connection for spinal 
stenosis was denied in a March 2004 rating decision, however 
he has not received any VCAA notice to date.  Therefore, the 
veteran did not receive notice as required per the VCAA.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2006); and the Court's holdings 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) are fully met.  

2.  Then readjudicate the veteran's 
entitlement to service connection for a 
spinal stenosis.  If the benefit sought 
on appeal remains denied, the veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


